The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Examiner suggests applicants to update the status of parent application numbers under "CROSS REFERENCCE TO RELATED APPLICATION" on page 1 of the specification as follows:
On line 2, after “2018,” , insert “abandoned”;
On line 3, before “which”, insert “now issued as U.S. Patent No. 10,105,476,”.

The disclosure is objected to because of the following informalities: 
On pages 7, 14 and 18, reference to U.S. Provisional Patent Application No. 61/220,177, filed on June 24, 2009 for microfluidic flow fields appears have wrong application number as above provisional application is referring to “cached DIMM system and method”.  Furthermore, its corresponding utility application entitled “Microfluidic Devices,” filed June 7, 2010 does not show proper US Patent Application No. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2010/0236916 A1 to Wrazel et al. (hereinafter referred to as “Wrazel ‘916”).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Wrazel claims priority date of Provisional Application No. 61,220,117 filed on June 4, 2009 and Provisional Application No. 61,267,043 filed on December 5, 2009. 
Wrazel ‘916 teaches claimed fluid purification system (see Figures 2-12, 15, 21-22, 30-35; paragraphs [0007], [0081], [0084]-[0085], [0099]-[0167]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 31 and 34-35 of U.S. Patent No. 8,524,086.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-10, 31 and 34-35 of U.S. Patent No. 8,524,085 fully suggest claims 1 and 10 of the instant application.

Claims 1-2 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 and 17  of U.S. Patent No. 8,801,922.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 8 and 17  of U.S. Patent No. 8,801,922 fully suggest claims 1-2 and 10-11 of the instant application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent No. 9,138,687.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9-10 of U.S. Patent No. 9,138,687 fully suggest claim 1 of the instant application.

Claims 1-4 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-11 and 13 of U.S. Patent No. 9,895,480.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 10-11 and 13 of U.S. Patent No. 9.895,480 fully suggest claims 1-4 and 7-11 of the instant application.

Claims 1-2 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7  of U.S. Patent No. 10,668,201.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 6-7  of U.S. Patent No. 10,668,201 fully suggest claims 1-2 and 10-11 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Nos. 8,501,009 and 8,685,251 and 10,105,476 teaches dialysis system and method of ultra-pasteurization for dialysis machines using a microfluidic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN KIM/
Primary Examiner, Art Unit 1777


JK
9/8/22